Exhibit 10.3

 

LOGO [g232436g81k11.jpg]

August 19, 2016

Hans J. Sack

362 Edelweiss Lane

Ligonier, Pennsylvania 15658

This letter agreement outlines the terms of your separation from employment with
The ExOne Company (the “Company”) as well as the benefits available to you as a
result of such separation.

 

1. Effective Date.

Your employment with The ExOne Company will terminate at the close of business
on August 31, 2016 (the “Effective Date”). From August 18, 2016 until August 31,
2016, you are not required to perform any services for The ExOne Company unless
requested by the Executive Chairman or CEO to do so. You agree that the
termination of your employment shall result in the automatic resignation from
any position as an officer of the Company or any Company affiliate or as a
director of any board of the Company or any Company affiliate effective on the
Effective Date. You will return to the Company on the Effective Date any
Company-owned device, credit cards or other Company documents or materials.

 

2. Severance Pay.

You will receive severance pay from September 1, 2016 to December 31, 2016 in
the total amount of $101,014.08, which will be divided into bi-weekly
installments and paid on a biweekly basis less all deductions required by law.
In order to receive this severance pay, you are required to agree to the terms
of and to sign the attached Separation of Employment and General Release
Agreement on or before August 31, 2016 and not revoke the Separation of
Employment and General Release Agreement after it has been signed.

 

3. Payroll Continuation

You will receive your normal pay until the Effective Date on August 31, 2016
paid on the next regular pay dates.

 

4. Accrued Vacation; Other Benefits; Unvested Restricted Stock

You will be paid for all vacation time which you have accrued under the
Company’s vacation policy as of August 18, 2016 but have not taken as of
August 31, 2016, the value of which is $13,758.10. This will be paid in the
regular pay for the pay period that includes August 31, 2016. You will not be
entitled to accrue any additional vacation after August 18, 2016.



--------------------------------------------------------------------------------

Medical, dental, and vision insurance coverage, end on August 31, 2016. Medical,
dental and vision insurance may be continued by you requesting the coverage and
by you paying the applicable monthly COBRA premium.

All other Company insurance benefits, including Short Term Disability, Long Term
Disability, Life, and Accidental Death and Dismemberment insurances will end on
August 31, 2016. Life Insurance is portable. It may be purchased directly from
the insurance company if voluntary insurance had been elected during employment.

On August 31, 2016, you will forfeit the 3,334 shares of restricted stock which
have not vested as of such date. In the event that a cash performance bonus is
awarded for Fiscal Year 2016, you will be eligible for such award, pro-rated,
for your service through August 31, 2016.

 

5. Termination of Offer Letter

You acknowledge that in consideration for the payments being made pursuant to
this letter and other promises and benefits provided under this letter, the
Offer Letter dated March 10, 2015 from the Company to you is hereby terminated
effective immediately and the Company has no obligations to you under the offer
letter.

You understand and agree that, except as expressly provided for under this
letter, you have been paid and/or received all leave (paid or unpaid),
compensation, wages, bonuses, severance or termination pay, equity, commissions,
notice period, and/or benefits to which you may have been entitled and will not
receive or be entitled to any additional payments or benefits.

 

6. Governing Law, Jurisdiction and Venue.

This letter shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania without regard to its conflict of laws rules.
Any action to enforce this letter shall be brought exclusively in a state court
or federal court located within Westmoreland County, Pennsylvania. By
acknowledgement of this letter, you irrevocably consent to the exclusive
jurisdiction of those courts and submit to personal jurisdiction in the
Commonwealth of Pennsylvania. You irrevocably waive any objection, including any
objection based on lack of jurisdiction, improper venue or forum non conveniens,
which either may now or hereafter have to the bringing of any action or
proceeding in the Commonwealth of Pennsylvania relating to this letter.

This letter, together with the Separation of Employment and General Release
Agreement, contains the entire agreement between the Company and you concerning
the matters addressed herein and may be changed only by an agreement in writing
signed by the party against whom the enforcement of any waiver, change,
modification, extension or discharge is sought. To the extent this letter is
inconsistent with the offer letter, any prior agreements between the Company and
you or with any Company handbooks, policies or procedures, whether in existence
now or implemented later, this letter shall control and shall supersede such
offer letter, agreement, handbook, policy or procedure.

 

2



--------------------------------------------------------------------------------

Please sign and date one copy of this letter in the space provided below
certifying that you have received a copy of the letter and you understand its
contents. Return the signed copy to me on or before August 22, 2016.

Sincerely,

/s/ JoEllen Lyons Dillon

JoEllen Lyons Dillon

Executive Vice-President, Chief Legal Officer and Corporate Secretary

This certifies that I have received a copy of this letter and I understand its
contents.

 

/s/ Hans J. Sack

  Date   

August 19, 2016

Hans J. Sack     

Attachment: Agreement and Release

 

3



--------------------------------------------------------------------------------

SEPARATION OF EMPLOYMENT AND GENERAL RELEASE AGREEMENT

THIS SEPARATION OF EMPLOYMENT AND GENERAL RELEASE AGREEMENT (this “Agreement”)
is made as of this 31st day of August , 2016, by and between The ExOne Company
(the “Company”) and Hans Sack (the “Executive”).

WHEREAS, the Executive formerly was employed by the Company as President;

WHEREAS, the Executive and Company entered into a letter agreement, dated August
18, 2016 (the “Severance Agreement”), pursuant to which Executive’s employment
with the Company terminated on August 31, 2016; and

WHEREAS, the Company has agreed to pay Executive certain payments and benefits,
as set forth in Section 2 of the Severance Agreement, subject to, among other
things, the Executive’s execution and non-revocation of this Release as defined
therein.

NOW, THEREFORE, for and in consideration of the Company’s commitments in
Section 2 of the Severance Agreement, and intending to be legally bound, the
Executive and the Company hereby agree as follows:

1. (a) The Executive does hereby REMISE, RELEASE AND FOREVER DISCHARGE the
Company, its affiliates, subsidiaries and parents, and its and their respective
officers, directors, employees, and agents, and its and their respective
successors and assigns, heirs, executors, and administrators, as well as the
current and former fiduciaries of any pension, welfare, or other benefit plans
applicable to the employees or former employees of the Company, and the current
and former welfare and other benefit plans sponsored by the Company
(collectively, “Releasees”) from all causes of action, suits, debts, claims and
demands whatsoever in law or in equity, which the Executive ever had, now has,
or hereafter may have, whether known or unknown, or which the Executive’s heirs,
executors, or administrators may have, by reason of any matter, cause or thing
whatsoever, from the beginning of time to the date the Executive signs this
Agreement, and particularly, but without limitation of the foregoing general
terms, any claims arising from or relating in any way to the Executive’s
employment relationship with the Company, the terms and conditions of that
employment relationship, and the termination of that employment relationship,
including, but not limited to, any claims arising under or relating to his offer
letter from the Company dated March 10, 2015, any restricted stock agreement
between him and the Company evidencing the grant or ownership of restricted
stock or the Company’s 2013 Equity Incentive Plan, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act, the Worker Readjustment
and Retraining Notification Act, the Consolidated Omnibus Budget Reconciliation
Act, the Employee Retirement Income Security Act of 1974, the Pennsylvania Human
Relations Act, and any other claims under any federal, state or local common
law, statutory, or regulatory provision, now or hereafter recognized, and any
claims for attorneys’ fees and costs. This Agreement is effective without regard
to the legal nature of the claims raised and without regard to whether any such
claims are based upon tort, equity, implied or express contract or
discrimination of any sort.

(b) Although Paragraph 1(a) is intended to be a general release, it is
understood and agreed that Paragraph 1(a) excludes claims related to the
Executive’s right to receive the payments and benefits described in Section 2 of
the Severance Agreement, as well as claims under any statute or common

 

4



--------------------------------------------------------------------------------

law that the Executive is legally barred from releasing, such as the Executive’s
entitlement to vested pension benefits. Notwithstanding any other provision
hereof, the Executive shall not release claims that the Executive may have
against the Company for reimbursement of ordinary and necessary business
expenses incurred by him during the course of his employment, claims that arise
after the effective date of the Release, any rights the Executive may have to
enforce the Severance Agreement, and claims for which the Executive is entitled
to be indemnified under the Company‘s charter, by-laws or under applicable law
or pursuant to the Company’s directors’ and officer’s liability insurance
policies.

(c) Nothing herein is intended to or shall preclude the Executive from filing a
charge with any appropriate federal, state or local government agency and/or
cooperating with said agency in its investigation. The Executive, however,
explicitly waives any right to file a personal lawsuit or receive monetary
damages that the agency may recover against the Releasees, without regard as to
who brought any said complaint or charge. Employee further agrees that to the
extent any relief, including monetary relief, is awarded in any such proceeding,
all amounts paid as consideration under Section 2 of the Severance Agreement
shall be a setoff and credit against any such award to the fullest extent
permitted by law.

(d) The Executive represents and agrees by signing below that the Executive has
not been denied any leave or benefit requested, has received the appropriate pay
for all hours worked for the Company, and has no known workplace injuries or
occupational diseases.

(e) To the fullest extent permitted by law, the Executive represents and affirms
that (i) the Executive has not filed or caused to be filed on the Executive’s
behalf any claim for relief against any Releasee and, to the best of the
Executive’s knowledge and belief, no outstanding claims for relief have been
filed or asserted against the Company or any Releasee on the Executive’s behalf;
and (ii) the Executive has not reported any improper, unethical or illegal
conduct or activities to any supervisor, manager, department head, human
resources representative, agent or other representative of the Company, to any
member of the Company’s legal or compliance departments, or to the ethics
hotline, and has no knowledge of any such improper, unethical or illegal conduct
or activities. The Executive agrees to promptly dismiss with prejudice all
claims for relief filed before the date the Executive signs this Agreement.

2. The Executive further agrees and recognizes that the Executive’s employment
relationship with the Company has been permanently severed, that the Executive
shall not seek employment with the Company or any affiliated entity at any time
in the future, and that the Company has no obligation to employ the Executive in
the future.

3. The Executive further agrees that the Executive will not disparage or subvert
the Company, or make any statement reflecting negatively on the Releasees
including, but not limited to, statements relating to the operation or
management of the Company, the Executive’s employment and the termination of the
Executive’s employment, irrespective of the truthfulness or falsity of such
statement. The Company agrees that none of its Executive Chairman, Chief
Executive Officer, President, Chief Financial Officer, Chief Legal Officer or
other officer (as defined under Rule 16a-1(f) promulgated under the Securities
Exchange Act of 1934) will, either individually or on behalf of the Company,
disparage or subvert the Executive, or make any statement reflecting negatively
on the Executive which is intended to damage the business or personal
reputations of the Executive.

 

5



--------------------------------------------------------------------------------

4. The Executive acknowledges that if the Executive had not executed this
Agreement containing a release of all claims, the Executive would not have been
entitled to the payments and benefits set forth in Section 2 of the Severance
Agreement.

5. The Executive acknowledges that he voluntarily entered into and executed the
Proprietary Information and Assignment of Inventions Agreement (“Confidentiality
Agreement”) and that certain of the obligations imposed on the Executive by the
Confidentiality Agreement continue in full force and effect after the separation
of his employment with the Company. The Executive will therefore continue to
comply with the Confidentiality Agreement in accordance with its terms.

6. This Agreement contains the entire agreement between the Company and the
Executive relating to the subject matter hereof. No prior or contemporaneous
oral or written agreements or representations may be offered to alter the terms
of this Agreement. To the extent Employee has entered into other agreements with
the Company that are not in conflict with this Agreement, including, but not
limited to the Severance Agreement and the Confidentiality Agreement, the terms
of this Agreement shall not supersede, but shall be in addition to such other
agreements.

7. The Executive represents that the Executive has returned to the Company and
does not presently have in the Executive’s possession or control any records and
business documents, whether on computer or hard copy, and other materials
(including but not limited to computer disks and tapes, computer programs and
software, office keys, correspondence, files, customer lists, technical
information, customer information, pricing information, business strategies and
plans, sales records and all copies thereof) (collectively, the “Corporate
Records”) provided by the Company and/or its predecessors, subsidiaries or
affiliates or obtained as a result of the Executive’s prior employment with the
Company and/or its predecessors, subsidiaries or affiliates, or created by the
Executive while employed by or rendering services to the Company and/or its
predecessors, subsidiaries or affiliates. In addition, the Executive has or will
promptly return in good condition any other Company owned equipment or property,
including, but not limited to, automobiles, personal data assistants, facsimile
machines, copy machines, pagers, credit cards, cellular telephone equipment,
business cards, laptops and computers. At the Executive’s request, the Company
will make reasonable arrangements to transfer cellular phone numbers and
personal fax numbers to the Executive.

8. Nothing in this Agreement shall prohibit or restrict the Executive from:
(i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company’s designated
legal, compliance or human resources officers; or (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization.

9. The parties agree and acknowledge that the agreement by the Company described
herein, and the release of any asserted or unasserted claims against the
Releasees, are not and shall not be construed to be an admission of any
violation of any federal, state or local statute or regulation, or of any duty
owed by any of the Releasees to the Executive.

10. The Executive further agrees that the Company shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as to an equitable accounting of all earnings, profits
and other benefits arising from any violations of this Agreement, which rights
shall be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.

 

6



--------------------------------------------------------------------------------

11. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the
Commonwealth of Pennsylvania.

12. The Executive certifies and acknowledges as follows:

(a) That the Executive has read the terms of this Agreement, and that the
Executive understands its terms and effects, including the fact that the
Executive has agreed to RELEASE AND FOREVER DISCHARGE the Releasees from any
legal action arising out of the Executive’s employment relationship with the
Company and the termination of that employment relationship; and

(b) That the Executive has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which the Executive
acknowledges is adequate and satisfactory to him and which the Executive
acknowledges is in addition to any other benefits to which the Executive is
otherwise entitled; and

(c) That the Executive has been and is hereby advised in writing to consult with
an attorney prior to signing this Agreement; and

(d) That the Executive does not waive rights or claims that may arise after the
date this Agreement is executed; and

(e) That the Company has provided the Executive with a period of twenty-one
(21) days within which to consider this Agreement, and that the Executive has
signed on the date indicated below after concluding that this Agreement is
satisfactory; and

(f) The Executive acknowledges that this Agreement may be revoked within seven
(7) days after execution, and it shall not become effective until the expiration
of such seven (7) day revocation period. In the event of a timely revocation by
the Executive, this Agreement will be deemed null and void and the Company will
have no obligations hereunder or under Section 2 of the Severance Agreement.

Intending to be legally bound hereby, the Executive and the Company executed the
foregoing Separation of Employment and General Release Agreement this 31st day
of August , 2016.

 

THE EXONE COMPANY By:     Name:   JoEllen Lyons Dillon Title:   Executive
Vice-President, Chief Legal Officer and Corporate Secretary By:       Hans Sack

 

7